Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/16/2022 and 06/01/2022 are being considered in the examination of this application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claims 1 and 9 the prior art of record does not teach or suggest the invention as claimed, including the apparatus configured to minimize an electric orbit raising duration which requires determining available electric power from solar arrays during a sunlight duration of each transfer orbit, determining an amount of electric energy drained from a battery during an eclipse of each transfer orbit, determining an amount of electric power to recharge the battery during an eclipse of each transfer orbit, determining remaining electric power available to power the one or more thrusters during the sunlight duration of each transfer orbit using at least the available electric power from the solar arrays, the amount of electric energy drained from the battery during the eclipse of each transfer orbit, and the amount of electric power to recharge the battery during the sunlight duration of each transfer, the optimized series of transfer orbits are provided by optimizer determining a set of parameters that minimize the electric orbit raising duration of the apparatus to the target orbit, wherein the remaining available electric power is supplied to the variable thrusters for executing the thruster maneuver during the sunlight duration of each transfer. By contrast, Hruby et al. (US 20160368624 A1) as modified by Gelon et al. (US 7113851 B1) discloses an apparatus configured to minimize electric orbit raising duration of the apparatus comprising solar arrays to provide electric power to variable thrusters for obit transfer, the variable thrust based on electric power balance of each transfer orbit, the electric energy provided by sunlight duration of each transfer orbit, the optimized series of transfer orbits are provided by an optimizer determining a set of parameters that minimize the electric orbit raising duration of the apparatus to the target orbit.  However, modified Hruby et al. is silent regarding the processor being configured to determine the amount of electric energy drained from a battery during an eclipse of each transfer, determine the amount of electric power to recharge the better during the sunlight duration of each transfer, determine the remaining electric power available to power to the variable thrusters during the sunlight duration of each transfer orbit using at least the available electric power from the solar arrays, the amount of electric energy drained from the battery during the eclipse of each transfer orbit, and the amount of electric power to recharge the battery during the sunlight duration of each transfer orbit such that the remaining available electric power is supplied to the variable thrusters for executing the thruster maneuvering during the sunlight duration of each transfer for the purpose of minimizing orbit duration. By further contrast, Goodzeit et al. (US 7246775 B1) discloses a method to minimize an electric orbit raising duration of an apparatus, the method comprising determining an estimate of a current transfer orbit of the apparatus, comparing the estimated current transfer orbit to a corresponding optimized transfer orbit of a predetermined optimized transfer orbit profile, the predetermined optimized transfer orbit profile comprising an optimized series of transfer orbits, wherein the predetermined optimized transfer orbit profile is determined by an optimizer determining a set of parameters that minimize the electric orbit raising duration of the apparatus to a target orbit, maintaining a current maneuver plan to minimize the electric orbit raising duration in response to the estimated current transfer orbit being approximately equal to the corresponding optimized transfer orbit, determining a variable thrust based on an electric power balance from the current maneuver plan in response to the estimated current transfer orbit being approximately equal to the corresponding optimized transfer orbit, and executing a thruster maneuver according to a set of compound steering parameters and the variable thrust of the current maneuver plan. However, Goodzeit et al. fails to mention wherein the electric power balance comprises a balance between electric power supplied by one or more solar arrays to the variable thrusters and electric power supplied by the solar arrays to recharge a battery of the apparatus during a sunlight duration of each transfer, wherein a remaining available electric power is supplied to variable thrusters for executing the thruster maneuver during a sunlight duration of each transfer orbit, wherein the remaining available electric power corresponds to the an available electric power from the one or more solar arrays minus at least an amount of electric power to recharge a battery of the apparatus during the sunlight duration of each transfer orbit. Therefore, it would have not been obvious to incorporate prior art which disclose orbit raising, in particular spacecraft and satellites which require orbital maneuvers to change orbit as well as reducing the time required to transfer orbit in the manner as described above. 
For Claim 19, the prior art of record does not teach or suggest the invention as claimed, including a method to minimize to an electric orbit raising duration of an apparatus, the method comprising: optimizing a separation obit of the apparatus from a launch vehicle to minimize the electric orbit raising duration using a multidimensional optimizer, wherein using the multidimensional optimizer comprises using capabilities of the launch vehicle and varying variable parameters of the separation orbit depending upon the capabilities of the launch vehicle used to optimize the separation orbit, wherein the variable parameters that provide a minimized or shortest electric orbit raising duration define an optimized separation orbit. By contrast, Hruby et al. (US 20160368624 A1) discloses a method to minimize an electric orbit raising duration, the method comprising launching an apparatus into orbit, optimizing the transfer orbit of the apparatus using a multidimensional optimizer in minimizing orbit raising duration that is on-board the apparatus, the optimization of transfer orbits achieved by varying variable parameters depending upon the capabilities of the apparatus, wherein the variable parameters or shortest electric orbit raising direction define an optimized orbit raising. However, Hruby et al. is silent regarding optimizing a separation orbit of the apparatus from a launch vehicle to minimize electric orbit raising using a multidimensional optimizer which relies upon capabilities of the launch vehicle and varying variable parameters of the separation orbit depending upon the capabilities of the launch vehicle used to optimize the separation orbit. Therefore, it would have not been obvious to incorporate prior art which disclose orbit raising, in particular spacecraft and satellites which require orbital maneuvers to change orbit as well as reducing the time required to transfer orbit that depend on the capabilities of launch vehicles in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642